NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)



                                        September 25, 2014

      Hon. Oscar O. Gomez                     Hon. Antonio Villeda
      Kittleman, Thomas, Ramirez, & Gonzales, Law Office of Antonio Villeda
      Pllc                                    5414 N. 10th Street
      4900-B North 10Th Street                McAllen, TX 78504
      McAllen, TX 78504                       * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Hon. Ricardo Pumarejo Jr.
      Kittleman Thomas, PLLC
      4900-B N. 10th Street
      McAllen, TX 78504
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-12-00638-CV
      Tr.Ct.No. 2011-CPC-239-A
      Style:    IN THE ESTATE OF TEROLLE K. LUTHEN, DECEASED


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Hon. Joe G. Rivera, Cameron County Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)